Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 8, 2022

                                       No. 04-22-00105-CV

                  IN THE INTEREST OF L.L.R. AND A.P.R., CHILDREN

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00430
                       Honorable Linda A. Rodriguez, Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record for this appeal has filed
a notification of late record, stating that the reporter’s record has not been filed because appellant
has failed to request the record. It is therefore ORDERED that appellant provide written proof to
this court within ten days of the date of this order that the appellant has requested the court
reporter to prepare the reporter’s record, which request must designate the portions of the
proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1). It is further
ORDERED that appellant provide written proof to this court within ten (10) days of the date of
this order that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. The
reporter’s record must be filed no later than ten days after the date appellant’s written proof is
filed with this court. If appellant fails to respond within the time provided, the court will consider
only those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court